 
 
I 
112th CONGRESS 2d Session 
H. R. 5786 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2012 
Mr. Dold introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on -Phenyl-7-(4,4,5,6-tetramentyl-1,3,2-dioxaborolan-2-yl)-quinoline (OSIP-690520, quinolone boronate). 
 
 
1.-Phenyl-7-(4,4,5,6-tetramentyl-1,3,2-dioxaborolan-2-yl)-quinoline (OSIP–690520, quinolone boronate) 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00-Phenyl-7-(4,4,5,6-tetramentyl-1,3,2-dioxaborolan-2-yl)-quinoline (OSIP–690520, quinolone boronate), (CAS No. 867164–54–3) (provided for in subheading 2933.49.70) FreeNo changeNo changeOn or before 12/31/2015    .  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
